PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                _______________

              Nos. 19-1191 thru 19-1232
                 _______________

    In re: PENNEAST PIPELINE COMPANY, LLC

STATE OF NEW JERSEY; NEW JERSEY DEPARTMENT
 OF ENVIRONMENTAL PROTECTION; NEW JERSEY
STATE AGRICULTURE DEVELOPMENT COMMITTEE;
DELAWARE & RARITAN CANAL COMMISSION; NEW
JERSEY WATER SUPPLY AUTHORITY; NEW JERSEY
    DEPARTMENT OF TRANSPORTATION; NEW
  JERSEY DEPARTMENT OF THE TREASURY; NEW
     JERSEY MOTOR VEHICLE COMMISSION,
                  Appellants
               _______________

     On Appeal from the United States District Court
              for the District of New Jersey
(D.C. Nos. 3-18-cv-01597, 3-18-cv-01603, 3-18-cv-01638,
     3-18-cv-01643, 3-18-cv-01668, 3-18-cv-01669,
      3-18-cv-01670 3-18-cv-01672, 3-18-cv-01673,
     3-18-cv-01682, 3-18-cv-01684, 3-18-cv-01689,
    3-18-cv-01699, 3-18-cv-01701, 3-18-cv-01709,
      3-18-c-01721, 3-18-cv-01743, 3-18-cv-01754,
     3-18-cv-01756, 3-18-cv-01774, 3-18-cv-01778,
             3-18-cv-01801, 3-18-cv-01806,
     3-18-cv-01845, 3-18-cv-01851, 3-18-cv-01855,
       3-18-cv-01859, 3-18-cv-01863, 3-18-cv-01869,
       3-18-cv-01874, 3-18-cv-01896, 3-18-cv-01905,
       3-18-cv-01938, 3-18-cv-01942, 3-18-cv-01973,
       3-18-cv-01974, 3-18-cv-01976, 3-18-cv-01990,
     3-18-cv-01995, 3-18-cv-02001, 3-18-cv-02003 and
                       3-18-cv-02014)
          District Judge: Hon. Brian R. Martinotti
                      _______________

                         Argued
                      June 10, 2019

   Before: JORDAN, BIBAS, and NYGAARD, Circuit
                     Judges.

                (Filed: September 10, 2019)
                     _______________

Mark A. Collier
Jeremy Feigenbaum [ARGUED]
Office of Attorney General of New Jersey
Division of Criminal Justice
25 Market Street
Richard J. Hughes Justice Complex
Trenton, NJ 08625
Counsel for Appellants, State of New Jersey,
New Jersey Dept. of Environmental Protection,
New Jersey State Agriculture Dev. Committee,
New Jersey Motor Vehicle Commission,
Delaware & Raritan Canal Commission,
New Jersey Water Supply Authority,
New Jersey Department of Transportation,
New Jersey Department of Treasury,




                            2
Jennifer Selendy
Selendy & Gay
1290 Avenue of the Americas – 17th Floor
New York, NY 10104
Counsel for Amicus Appellant Niskanen Center

Marueen T. Coghlan
James M. Graziano [ARGUED]
Archer & Greiner
One Centennial Square
33 East Euclid Avenue
Haddonfield, NJ 08033
Counsel for Appellee PennEast Pipeline Co, LLC

Lela Hollabaugh
Bradley Arant Boult Cummings
1600 Division Street – Suite 700
Nashville, TN 37203

Anna M. Manasco
Bradley Arant Boult Cummings
1819 Fifth Avenue North
One Federal Place
Birmingham AL 35203
Counsel for Amicus Appellees
Interstate Natural Gas Association of America,
American Petroleum Institute, Chamber of
Commerce of the United States of America,
National Association of Manufacturers
                     _______________

                OPINION OF THE COURT




                             3
                      _______________

JORDAN, Circuit Judge.

       The Natural Gas Act (“NGA”), 15 U.S.C. §§ 717–717z,
allows private gas companies to exercise the federal
government’s power to take property by eminent domain,
provided certain jurisdictional requirements are met. This
appeal calls on us to decide whether that delegation of power
allows gas companies to hale unconsenting States into federal
court to condemn State property interests.

        PennEast Pipeline Company (“PennEast”) is scheduled
to build a pipeline through Pennsylvania and New Jersey. The
company obtained federal approval for the project and
promptly sued pursuant to the NGA to condemn and gain
immediate access to properties along the pipeline route. Forty-
two of those properties are owned, at least in part, by the State
of New Jersey or various arms of the State. New Jersey sought
dismissal of PennEast’s condemnation suits for lack of
jurisdiction, citing the Eleventh Amendment to the United
States Constitution, and, separately, arguing that PennEast
failed to satisfy the jurisdictional requirements of the NGA.
Broadly speaking, the Eleventh Amendment recognizes that
States enjoy sovereign immunity from suits by private parties
in federal court. New Jersey has not consented to PennEast’s
condemnation suits, so those legal proceedings can go forward
only if they are not barred by the State’s immunity. The
District Court held that they are not barred and granted
PennEast orders of condemnation and preliminary injunctive
relief for immediate access to the properties. New Jersey has
appealed.




                               4
        We will vacate because New Jersey’s sovereign
immunity has not been abrogated by the NGA, nor has there
been – as PennEast argues – a delegation of the federal
government’s exemption from the State’s sovereign immunity.
The federal government’s power of eminent domain and its
power to hale sovereign States into federal court are separate
and distinct. In the NGA, Congress has delegated the former.
Whether the federal government can delegate its power to
override a State’s Eleventh Amendment immunity is, however,
another matter entirely. While there is reason to doubt that, we
need not answer that question definitively since, even if a
delegation of that sort could properly be made, nothing in the
text of the NGA suggests that Congress intended the statute to
have such a result. PennEast’s condemnation suits are thus
barred by the State’s Eleventh Amendment immunity. We will
therefore vacate the District Court’s order with respect to New
Jersey’s property interests and remand the matter for the
dismissal of any claims against New Jersey.

I.     BACKGROUND

       The NGA authorizes private gas companies to acquire
“necessary right[s]-of-way” for their pipelines “by the exercise
of the right of eminent domain[,]” if three conditions are met.
15 U.S.C. § 717f(h). First, the gas company seeking to
condemn property must have obtained a Certificate of Public
Convenience and Necessity (a “Certificate”) from the Federal
Energy Regulatory Commission (“FERC”). Id. Second, it
must show that it was unable to “acquire [the property] by
contract” or “agree with the owner of property” about the
amount to be paid. Id. Third and finally, the value of the
property condemned must exceed $3,000. Id.




                               5
        In the fall of 2015, PennEast applied for a Certificate for
its proposed 116-mile pipeline running from Luzerne County,
Pennsylvania to Mercer County, New Jersey (the “project”).
After a multi-year review,1 FERC granted PennEast’s
application and issued a Certificate for the project, concluding
that, so long as PennEast met certain conditions, “the public
convenience and necessity require[d] approval of PennEast’s
proposal[.]”2 (App. at 226.)

       1
         That review unfolded as follows: In February 2015,
FERC published notice in the Federal Register and mailed it
to some 4,300 interested parties. FERC received over 6,000
written comments in response and heard from 250 speakers at
three public meetings. The following summer, FERC issued a
draft Environmental Impact Statement (“EIS”) for the project.
It also published notice in the Federal Register and mailed the
draft EIS to over 4,280 interested parties. In response, FERC
received more than 4,100 letters and heard from 420 (out of
670) attendees at six public meetings.
        To address environmental and engineering concerns
raised by the public, PennEast filed 33 route modifications.
FERC then provided notice to newly affected landowners. The
following spring, FERC published a final EIS in the Federal
Register. That final EIS sought to address all substantive
comments on the draft EIS. FERC concluded that nearly all
New Jersey parcels “subject to types of conservation or open
space protective easements will generally retain their
conservation and open space characteristics[.]” (App. at 268.)
       2
         Multiple parties, including New Jersey, challenged
FERC’s decision in the United States Court of Appeals for the
District of Columbia.       Petition for Review, Delaware
Riverkeeper Network v. FERC, No. 18-1128 (D.C. Cir. filed




                                6
       Certificate in hand, PennEast filed verified complaints
in the United States District Court for the District of New
Jersey, asking for orders of condemnation for 131 properties
along the pipeline route, determinations of just compensation
for those properties, and preliminary and permanent injunctive
relief to gain immediate access to and possession of the
properties to begin construction of its pipeline. Forty-two of
the 131 property interests PennEast sought to condemn belong
to New Jersey or arms of the State (collectively, the “State” or
“New Jersey”).3 The State holds possessory interests in two of
the properties and non-possessory interests – most often,




May 9, 2018). That petition remains pending. Several
property owners also petitioned FERC for rehearing. Those
petitions were all “rejected, dismissed, or denied[.]” (App. at
31.)
       3
          This appeal was filed on behalf of the State of New
Jersey, the New Jersey Department of Environmental
Protection (“NJDEP”), the State Agriculture Development
Committee (“SADC”), the Delaware & Raritan Canal
Commission (“DRCC”), the New Jersey Department of the
Treasury, the New Jersey Department of Transportation, the
New Jersey Water Supply Authority, and the New Jersey
Motor Vehicle Commission. It is undisputed that those various
entities are arms of the State, and PennEast does not suggest
that any of those entities should have anything less than
Eleventh Amendment immunity to the same extent as the State
of New Jersey.




                               7
easements requiring that the land be preserved for recreational,
conservation, or agricultural use – in the rest.4

      After PennEast filed its complaints, the District Court
ordered the affected property owners to show cause why the
Court should not grant the relief sought.5 New Jersey filed a

       4
         New Jersey owns those property interests as part its
attempt to preserve farmland and open space in the State. Cf.
N.J. Const. art. VIII, § 2 ¶¶ 6-7 (setting aside tax dollars for
open space and farmland preservation). For decades now, the
State has operated preservation programs aimed at preserving
such land. For example, NJDEP’s “Green Acres” program
authorizes the State to purchase, and help local governments
purchase, land for recreation and conservation. N.J. Stat. Ann.
§§ 13:8A-1 to -56. New Jersey’s Agriculture Retention and
Development Act also empowers the SADC to preserve
farmland by buying such land in fee simple or by buying
development easements to preserve the land for agricultural
uses. Id. §§ 4:1C-11 to -48. The State also owns and maintains
easements along the Delaware Canal through DRCC to protect
the State’s water quality and vegetation. Id. §§ 13:13A-1 to -
15; N.J. Admin. Code § 7:45-9.3.
       The State has spent over a billion dollars on its
preservation efforts. As of 2017, New Jersey had “helped to
preserve over 650,000 acres of land[,]” and the “SADC and its
partners had preserved over 2,500 farms and over 200,000
acres of farmland.” (Opening Br. at 6 (citing App. at 94, 108).)
       5
        The defendants include the State, as well as various
townships, property trusts, utility companies, and individual
property owners.




                               8
brief invoking its Eleventh Amendment immunity and arguing
for dismissal of the complaints against it. It also argued that
PennEast had failed to satisfy the jurisdictional requirements
of the NGA by not attempting to contract with the State for its
property interests.

       After hearings on the show-cause order,6 the District
Court granted PennEast’s application for orders of
condemnation and for preliminary injunctive relief. At the
outset, the Court rejected New Jersey’s assertion of Eleventh
Amendment immunity. It found that “PennEast ha[d] been
vested with the federal government’s eminent domain powers
and stands in the shoes of the sovereign[,]” making Eleventh
Amendment immunity inapplicable. (App. at 33.) The Court
reasoned that, because “the NGA expressly allows ‘any holder
of a certificate of public convenience and necessity’” to
condemn property, PennEast could do so here – even for
property owned by the State. (App. at 33 (quoting 15 U.S.C.
§ 717f(h)).)

       Next, the Court held that PennEast met the three
requirements of the NGA, entitling it to exercise the federal
government’s eminent domain power. First, it found that
PennEast holds a valid Certificate for the project. Next, it

       6
         The Court held three hearings to accommodate the
large number of defendants involved. Each hearing “generally
proceeded the same way: First, PennEast was permitted to
address the Court, followed by [property owners] represented
by counsel. Next, any property owner in attendance was
permitted to address the Court, giving first priority to any party
who had filed an opposition. PennEast was permitted to
respond.” (App. at 29.)




                                9
concluded that PennEast had been unable to “acquire by
contract, or [was] unable to agree with the owner of property
to the compensation to be paid for” the affected properties.
(App. at 48 (alteration in original) (quoting 15 U.S.C.
§ 717f(h)).) On that point, the Court rejected the State’s
contention that PennEast had to negotiate with the holders of
all property interests, including easement holders. In the
District Court’s view, § 717f(h) refers only to the “owner of
[the] property[,]” meaning the owner of the possessory interest.
(App. at 48 n.49.) Finally, the Court found that the statute’s
property value requirement was satisfied because PennEast had
extended offers exceeding $3,000 for each property. The Court
thus granted PennEast’s request for orders of commendation.

        The District Court went on to hold that PennEast had
satisfied the familiar four-factor test for preliminary injunctive
relief. To obtain a preliminary injunction, the movant must
show “1) that there is reasonable probability of success on the
merits, 2) that there will be irreparable harm to the movant in
the absence of relief, 3) that granting the injunction will not
result in greater harm to the nonmoving party, and 4) that the
public interest favors granting the injunction.” Transcon. Gas
Pipe Line Co. v. Conestoga Twp., 907 F.3d 725, 732 (3d Cir.
2018). As to the first factor, the Court said that PennEast had
already effectively succeeded on the merits, given that “the
Court ha[d] found PennEast satisfied the elements of § 717f(h)
and is therefore entitled to condemnation orders.” (App. at 50.)
As to the second factor, the Court found that, without an
injunction, PennEast would suffer irreparable harm in the form
of non-recoupable financial losses and construction delays.
For the third factor, the Court noted that, while it had “carefully
considered a wide range of arguments from Defendants
regarding the harm PennEast’s possession will cause,” the




                                10
property owners would not be harmed “by the Court granting
immediate possession” because they would receive just
compensation. (App. at 53, 55.) Lastly, the Court was
persuaded, especially in light of FERC’s conclusion about
public necessity, that the project is in the public interest.
Having found all four factors weighed in favor of granting a
preliminary injunction, the Court ordered that relief.7 It then
appointed five individuals to serve as special masters and
condemnation commissioners to determine just compensation
awards.

       New Jersey moved for reconsideration of the District
Court’s denial of sovereign immunity and sought a stay of the
District Court’s order to prevent PennEast from taking
immediate possession of the State’s properties. As described
more fully herein, see infra Part III–B.1., it argued that, based
on the Supreme Court’s decision in Blatchford v. Native
Village of Noatak, 501 U.S. 775 (1991), the United States lacks
the constitutional authority to delegate to private entities like
PennEast the capacity to sue a State. The District Court denied
that motion, concluding that Blatchford does not apply to
condemnation actions brought pursuant to the NGA.

       The State timely appealed. It also moved to stay the
District Court’s order pending resolution of this appeal and to
expedite our consideration of the dispute. We granted that


       7
        In addition to allowing PennEast to take immediate
possession of the properties, the Court ordered that the U.S.
Marshals could investigate, arrest, imprison, or bring to Court
any property owner who violated the Court’s order.




                               11
motion in part, preventing construction of the pipeline and
expediting the appeal.

II.    JURISDICTION AND STANDARD OF REVIEW

        New Jersey contests jurisdiction in these condemnation
actions, asserting here, as it did in the District Court, its
sovereign immunity. For the reasons that follow, we agree
with it that the District Court lacked subject matter jurisdiction
over the suits insofar as they implicated the State’s property
interests.     We, however, have jurisdiction under 28
U.S.C. § 1291 to review the denial of New Jersey’s claim of
Eleventh Amendment immunity. Puerto Rico Aqueduct &
Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 147 (1993);
see Cooper v. Se. Pa. Transp. Auth., 548 F.3d 296, 298 (3d Cir.
2008) (“An order denying Eleventh Amendment immunity is
immediately appealable as a final order under the collateral
order doctrine.”). And, pursuant to 28 U.S.C. § 1292(a)(1), we
have jurisdiction to review the grant of an injunction.

      We exercise plenary review over a claim of sovereign
immunity. Karns v. Shanahan, 879 F.3d 504, 512 (3d Cir.
2018). We review the grant of a preliminary injunction for
abuse of discretion but review de novo the legal conclusions
underlying the grant. McNeil Nutritionals, LLC v. Heartland
Sweeteners, LLC, 511 F.3d 350, 357 (3d Cir. 2007).

III.   DISCUSSION

       The Eleventh Amendment declares that:

       The Judicial power of the United States shall not
       be construed to extend to any suit in law or




                               12
       equity, commenced or prosecuted against one of
       the United States by Citizens of another State, or
       by Citizens or Subjects of any Foreign State.

U.S. Const. amend. XI. The States’ immunity from suit in
federal court, however, “neither derives from, nor is limited by,
the terms of the Eleventh Amendment.” Alden v. Maine, 527
U.S. 706, 713 (1999). Rather, that immunity is “a fundamental
aspect of the sovereignty which the States enjoyed before the
ratification of the Constitution, and which they retain
today[.]”8 Id. The Eleventh Amendment thus embodies a
“recognition that the States, although a union, maintain certain
attributes of sovereignty, including sovereign immunity.”
Puerto Rico Aqueduct, 506 U.S. at 146.

       Because of that immunity, States are not “subject to suit
in federal court unless” they have consented to suit, “either
expressly or in the ‘plan of the convention.’”9 Blatchford, 501
U.S. at 779 (quoting Port Auth. Trans–Hudson Corp. v.
Feeney, 495 U.S. 299, 310 (1990)). As part of “the ‘plan of the

       8
         State sovereign immunity “includes both immunity
from suit in federal court and immunity from liability[.]”
Lombardo v. Pa., Dep’t of Pub. Welfare, 540 F.3d 190, 193 (3d
Cir. 2008). Immunity from suit in federal court is known by
the shorthand “Eleventh Amendment immunity.” Id. That is
the only type of State sovereign immunity at issue here.
       9
         That immunity extends to agents and instrumentalities
of the State. Regents of the Univ. of Cal. v. Doe, 519 U.S. 425,
429 (1997); Maliandi v. Montclair State Univ., 845 F.3d 77, 83
(3d Cir. 2016).




                               13
[Constitutional] convention[,]’” the States consented to suit by
the federal government in federal court. Blatchford, 501 U.S.
at 779-82; see United States v. Texas, 143 U.S. 621, 641-46
(1892); City of Newark v. United States, 254 F.2d 93, 96 (3d
Cir. 1958) (“The consent of states to suits by the United States
is implied as inherent in the federal plan.”). The federal
government thus enjoys an exemption from the power of the
States to fend off suit by virtue of their sovereign immunity, an
exemption that private parties do not generally have.10 Alden,
527 U.S. at 755.

        New Jersey asserts that it is entitled to sovereign
immunity from these condemnation suits. It argues that the
federal government cannot delegate its exemption from state
sovereign immunity to private parties like PennEast and that,
even if it could, the NGA is not a clear and unequivocal
delegation of that exemption. PennEast disagrees. The
company argues that a delegation of the federal government’s
eminent domain power under the NGA necessarily includes the
ability to sue the States and that concluding otherwise would
frustrate the fundamental purpose of the NGA to facilitate
interstate pipelines.

                               A


        10
           Citizens can, however, file suit against a State’s
officers where the litigation seeks only prospective injunctive
relief based on an ongoing constitutional violation. Will v.
Mich. Dep’t of State Police, 491 U.S. 58, 70-71 (1989); Ex
parte Young, 209 U.S. 123 (1908). No one suggests that that
doctrine of Ex parte Young is applicable here.




                               14
        In view of PennEast’s argument, it is essential at the
outset to distinguish between the two powers at issue here: the
federal government’s eminent domain power and its exemption
from Eleventh Amendment immunity. Eminent domain is the
power of a sovereign to condemn property for its own use.
Kohl v. United States, 91 U.S. 367, 371, 373-74 (1875). The
federal government can exercise that power to condemn State
land in federal court. United States v. Carmack, 329 U.S. 230,
240 (1946). But its ability to do so is not due simply to “the
supreme sovereign’s right to condemn state land. Rather, it is
because the federal government enjoys a special exemption
from the Eleventh Amendment.” Sabine Pipe Line, LLC v.
Orange Cty., Tex., 327 F.R.D. 131, 140 (E.D. Tex. 2017).
Thus, the federal government’s ability to condemn State land
– what PennEast contends it is entitled to do by being vested
with the federal government’s eminent domain power – is, in
fact, the function of two separate powers: the government’s
eminent domain power and its exemption from Eleventh
Amendment immunity. A delegation of the former must not
be confused for, or conflated with, a delegation of the latter. A
private party is not endowed with all the rights of the United
States by virtue of a delegation of the government’s power of
eminent domain.

        PennEast tries to ignore that distinction, arguing that
Congress intended for private gas companies to which the
federal government’s eminent domain power has been
delegated under the NGA to be able to condemn State property.
Focusing on Congress’s intent to enable gas companies to build
interstate gas pipelines, PennEast fails to adequately grapple
with the constitutional impediment to allowing a private
business to condemn State land: namely, Eleventh Amendment
immunity.




                               15
        That failure is a consequence of the easier road
PennEast chooses, namely citing the NGA and asserting, in
effect, that Congress must have meant for pipeline construction
to go forward, regardless of the Eleventh Amendment. That
approach has the advantage of avoiding the difficulty of facing
up to what the law requires to overcome Eleventh Amendment
immunity. As discussed below, see infra Part III–B.3.,
Congress cannot abrogate state sovereign immunity under the
Commerce Clause, Seminole Tribe of Fla. v. Florida, 517 U.S.
44, 59, 72-73 (1996), and because Congress enacted the NGA
pursuant to that Clause, the statute cannot be a valid
congressional abrogation of sovereign immunity. To maintain
these suits, then, PennEast had to offer a different answer for
why its suits do not offend New Jersey’s sovereign immunity.
But, as just noted, the only reason it gives – an argument of
implied delegation of the federal government’s Eleventh
Amendment exemption under the NGA – ignores rather than
confronts the distinction between the federal government’s
eminent domain power and its exemption from Eleventh
Amendment immunity. Unfortunately for PennEast, that
distinction is essential, and there are powerful reasons to doubt
the delegability of the federal government’s exemption from
Eleventh Amendment immunity.

                               B

       Three reasons prompt our doubt that the United States
can delegate that exemption to private parties. First, there is
simply no support in the caselaw for PennEast’s “delegation”
theory of sovereign immunity.          Second, fundamental
differences between suits brought by accountable federal
agents and those brought by private parties militate against




                               16
concluding that the federal government can delegate to private
parties its ability to sue the States. Finally, endorsing the
delegation theory would undermine the careful limits
established by the Supreme Court on the abrogation of State
sovereign immunity.

                                1

        Looking in more detail at the caselaw, it lends no
credence to the notion that the United States can delegate the
federal government’s exemption from state sovereign
immunity. In Blatchford, the Supreme Court dealt with this
issue. In that case, Native American tribes sued an Alaskan
official for money allegedly owed to them under a state
revenue-sharing statute. Blatchford, 501 U.S. at 777-78.
Relevant here, the tribes argued that their suit did not offend
state sovereign immunity because Congress had delegated to
the tribes the federal government’s ability to sue the States. See
id. at 783 (explaining the tribes’ assertion that, in passing
28 U.S.C. § 1362, which grants district courts jurisdiction over
suits brought by Indian tribes arising under federal law,
Congress had “delegate[d]” the federal government’s authority
to sue on behalf of Indian tribes “back to [the] tribes
themselves”).

      The Court rejected that argument, expressing its
“doubt … that sovereign exemption can be delegated—even if
one limits the permissibility of delegation … to persons on
whose behalf the United States itself might sue.” Id. at 785.
The Court explained why: “[t]he consent, ‘inherent in the
convention,’ to suit by the United States—at the instance and
under the control of responsible federal officers—is not
consent to suit by anyone whom the United States might




                               17
select[.]” Id. The delegation theory, the Court explained, was
nothing more than “a creature of [the tribes’] own invention.”
Id. at 786.

        PennEast would have us dismiss Blatchford as “so
distinguishable” as to be “useless by analogy.” (Answering Br.
at 41.) As PennEast sees it, the statute at issue in Blatchford
was a jurisdictional statute that did not confer any substantive
rights on the tribes, while the NGA confers the substantive
power of eminent domain on private parties. But the Supreme
Court’s statements in Blatchford had nothing to do with the
jurisdictional nature of the statute at issue and everything to do
with the Court’s deep doubt about the “delegation” theory
itself.

        Courts of Appeals have been similarly skeptical that the
federal government can delegate to private parties its
exemption from state sovereign immunity – even when the
private party seeks to assert the interests of the United States,
rather than the party’s own. The D.C. Circuit’s decision in U.S.
ex rel. Long v. SCS Business & Technical Institute, Inc., 173
F.3d 870 (D.C. Cir. 1999), is a case in point. There, the court
stated that “permitting a qui tam relator to sue a state in federal
court based on the government’s exemption from the Eleventh
Amendment bar involves just the kind of delegation that
Blatchford so plainly questioned.” Id. at 882. That conclusion
accords with others from our sister circuits. See United States
ex rel. Foulds v. Tex. Tech Univ., 171 F.3d 279, 294 (5th Cir.
1999) (holding, in the qui tam context, that “the United States
cannot delegate to non-designated, private individuals its
sovereign ability to evade the prohibitions of the Eleventh
Amendment”); see also Jachetta v. United States, 653 F.3d
898, 912 (9th Cir. 2011) (rejecting argument that the federal




                                18
government could authorize a private plaintiff to sue on its
behalf as “unpersuasive” based on Blatchford). But cf. United
States ex rel. Milam v. Univ. of Tex. M.D. Anderson Cancer
Ctr., 961 F.2d 46, 50 (4th Cir. 1992) (concluding that “the
United States is the real party in interest” in qui tam suits and
therefore such suits are not barred by the States’ Eleventh
Amendment immunity).

        While the Supreme Court and federal Courts of Appeals
have not addressed the precise issue that we have
here – whether condemnation actions under the NGA are
barred by Eleventh Amendment immunity – the one reported
district court decision to do so held that Eleventh Amendment
immunity is indeed a bar. In Sabine Pipe Line, LLC v. Orange,
County, Texas, the pipeline company plaintiff argued that,
because the federal government could exercise its eminent
domain power to condemn State property, there was “no reason
to treat a delegation of the same authority any differently.” 327
F.R.D. at 139. The court disagreed. It explained that, like
PennEast’s arguments, the plaintiff’s “theory of the case
erroneously assumes that by delegating one power [, that of
eminent domain], the government necessarily also delegated
the other [, the ability to sue the States].” Id. at 140. The court
was careful not to conflate the two powers and, based on
Blatchford, concluded that “a private party does not become
the sovereign such that it enjoys all the rights held by the
United States by virtue of Congress’s delegation of eminent
domain powers.” Id. at 141.”11 Id.

       11
          PennEast is, of course, at pains to distinguish Sabine.
It notes that the property at issue in Sabine had been privately
owned at the time of the project’s approval and only later
transferred to the State of Texas. Thus, it argues, FERC’s




                                19
       We are in full agreement. Quite simply, there is no
authority for PennEast’s delegation theory of sovereign
immunity. Indeed, the caselaw strongly suggests that New
Jersey is correct that the federal government cannot delegate to
private parties its exemption from state sovereign immunity.

                                2

        Non-delegability makes sense, since there are
meaningful differences between suits brought by the United
States, an accountable sovereign, and suits by private citizens.
Blatchford, 501 U.S. at 785. Suits brought by the United States
are “commenced and prosecuted … by those who are entrusted
with the constitutional duty to ‘take Care that the Laws be
faithfully executed[.]’” Alden, 527 U.S. at 755 (quoting U.S.
Const., art. II, § 3). Private parties face no similar obligation.
Nor are they accountable in the way federal officials are. See
id. at 756 (“Suits brought by the United States itself require the
exercise of political responsibility for each suit prosecuted
against a State, a control which is absent from a broad
delegation to private persons to sue nonconsenting States.”).


      Those considerations are clearly in play in the eminent
domain context. There, the condemning party controls the


predecessor was not aware that it was approving a project that
implicated State-owned land and that the State opposed.
Moreover, it asserts, the Sabine court did not consider the
arguments pressed here. But those arguments are unresponsive
to the fundamental concern: whether the federal government
can delegate its immunity exemption at all.




                               20
timing of the condemnation actions, decides whether to seek
immediate access to the land, and maintains control over the
action through the just compensation phase, determining
whether to settle and at what price. The incentives for the
United States, a sovereign that acts under a duty to take care
that the laws be faithfully executed and is accountable to the
populace, may be very different than those faced by a private,
for-profit entity like PennEast, especially in dealing with a
sovereign State. In other words, the identity of the party filing
the condemnation action is not insignificant.

                               3

        There is, however, a way that Congress can subject the
States to suits by private parties. It can abrogate the sovereign
immunity of the States. The Supreme Court “ha[s] stressed,
however, that abrogation of sovereign immunity upsets the
fundamental constitutional balance between the Federal
Government and the States, placing a considerable strain on the
principles of federalism that inform Eleventh Amendment
doctrine[.]” Dellmuth v. Muth, 491 U.S. 223, 227 (1989)
(alterations, internal quotation marks, and citations omitted).
Accordingly, the Court has held that Congress can abrogate the
sovereign immunity of the States “only by making its intention
[to do so] unmistakably clear in the language of the statute” in
question.12 Id. at 228 (quoting Atascadero State Hosp. v.

       12
          The same kind of clarity is demanded for waivers of
sovereign immunity. See Atascadero State Hosp. v. Scanlon,
473 U.S. 234, 238 n.1 (1985) (“[W]e require an unequivocal
indication that the State intends to consent to federal
jurisdiction that otherwise would be barred by the Eleventh
Amendment. As we said in Edelman v. Jordan, ‘[c]onstructive




                               21
Scanlon, 473 U.S. 234, 242 (1985)). “Unmistakable” clarity is
a high bar, and one that must be cleared without resort to
nontextual arguments. See Atascadero, 473 U.S. at 246 (“A
general authorization for suit in federal court is not the kind of
unequivocal statutory language sufficient to abrogate the
Eleventh Amendment. When Congress chooses to subject the
States to federal jurisdiction, it must do so specifically.”); see
also Dellmuth, 491 U.S. at 230 (“If Congress’ intention is
‘unmistakably clear in the language of the statute,’ recourse to
legislative history will be unnecessary; if Congress’ intention
is not unmistakably clear, recourse to legislative history will be
futile, because by definition the rule of Atascadero will not be
met.”).

       Moreover, Congress may abrogate state sovereign
immunity only pursuant to a valid exercise of federal power.
Seminole Tribe, 517 U.S. at 59. Particularly relevant here,
Congress cannot abrogate sovereign immunity under its
Commerce Clause powers. Id. at 59, 72-73. Instead, the
Supreme Court has recognized that Congress can abrogate
sovereign immunity only when it acts pursuant to § 5 of the
Fourteenth Amendment.13 See Fitzpatrick v. Bitzer, 427 U.S.


consent is not a doctrine commonly associated with the
surrender of constitutional rights, and we see no place for it
here.’” (second alteration in original) (citation omitted)),
superseded in other respects by Rehabilitation Act
Amendments, 42 U.S.C. § 2000d–7.
       13
        For a relatively short period of time, the Supreme
Court held that Congress could abrogate state sovereign
immunity pursuant to the Commerce Clause. Pennsylvania v.
Union Gas Co. 491 U.S. 1, 13-15 (1989). But that decision




                               22
445, 456 (1976) (holding that Congress can abrogate state
sovereign immunity pursuant to § 5); cf. Cent. Va. Cmty. Coll.
v. Katz, 546 U.S. 356, 362 (2006) (declining to decide whether
Congress can abrogate state sovereign immunity pursuant to
the Bankruptcy Clause of the Constitution).

        What we take from those rules is that state sovereign
immunity goes to the core of our national government’s
constitutional design and therefore must be carefully guarded.
Yet accepting PennEast’s delegation theory would
dramatically undermine the careful limits the Supreme Court
has placed on abrogation. Indeed, “[t]o assume that the United
States possesses plenary power to do what it will with its
Eleventh Amendment exemption [by delegation] is to
acknowledge that Congress can make an end-run around the
limits that that Amendment imposes on its legislative choices.”
SCS Bus., 173 F.3d at 883. We are loath to endorse a never-
before-recognized doctrine that would produce such a result.

                              4

        None of PennEast’s arguments for the delegability of
the Eleventh Amendment exception are persuasive. PennEast
contends that “[t]here simply is no interference with state
sovereignty when the United States itself has found that an
interstate infrastructure project is both necessary and in the
public’s interest”14 and that New Jersey “faces no real ‘harm’


was overruled. Seminole Tribe, 517 U.S. at 66; see also infra
note 20.
      14
       In support of that proposition, PennEast relies on
Oklahoma ex rel. Phillips v. Guy F. Atkinson Co., 313 U.S. 508




                              23
… given FERC’s plenary oversight over pipeline projects
and their respective routes.” (Answering Br. at 18-19.) And,
the company says, if the State is aggrieved, it “has recourse
against the federal government” by way of challenging
FERC’s decision to grant the Certificate. (Answering Br. at
22.) Those arguments miss the point. This case is not about
whether the States have a chance to register their dissent or
concerns about pipeline plans. It is about whether the federal
government can delegate its ability to hale fellow sovereigns
into federal court and force the States to respond. It is the
“indignity of subjecting a State to the coercive process of
judicial tribunals at the instance of private parties” that New

(1941). There, according to PennEast, the Supreme Court held
there was no Eleventh Amendment bar to a private party
condemning State land because the dam project at issue had
been authorized by Congress and so “there was ‘no
interference with the sovereignty of the state.’” The same
reasoning applies here, it asserts, because the NGA authorizes
PennEast to condemn property that FERC has found necessary
to complete a project that is in the public interest.
        That misreads Guy. In Guy, the State of Oklahoma sued
to enjoin the construction of a congressionally authorized dam,
as well as related condemnations. Id. at 511. While the
respondents were private entities, federal government
attorneys had instituted the condemnation actions. Id. at 511
n.2. And the United States, not the dam company, was going
to “acquire title to the inundated land.” Id. at 511. So while it
is true that Oklahoma argued the dam would be a “‘direct
invasion and destruction’ of the sovereign and proprietary
rights of Oklahoma[,]” id. at 512, that was not because the State
was being sued by private parties.




                               24
Jersey seeks to avoid. Puerto Rico Aqueduct, 506 U.S. at 146
(citation omitted). FERC’s blessing of the project does not
speak to that problem in any way.15

       In the same vein, PennEast cites qui tam suits under the
False Claims Act (“FCA”), 31 U.S.C. §§ 3729–3733,16 as
proof “that the federal government can delegate its authority to
sue” the States, provided the parties act on the government’s
behalf and under its control, as PennEast says is the case here.

       15
          Again, adopting PennEast’s position that federal
agency involvement is enough to conclude that the United
States has delegated its ability to sue the States to a private
entity would fundamentally erode the Eleventh Amendment
and the rules regarding abrogation. If PennEast were correct,
Congress could simply amend a statute pursuant to its
Commerce Clause powers, give an agency some review
responsibility, and thereby skirt any limit on Congress’s ability
to abrogate state sovereign immunity.
       16
          The FCA authorizes private plaintiffs to sue “for the
person and for the United States Government” against the
alleged false claimant, “in the name of the Government.” 31
U.S.C. § 3730(b)(1). The FCA places several conditions on
those suits. Before suing, the private plaintiff must first notify
the federal government and allow it to intervene.
Id. §§ 3730(b)(2), (4). The government can then decide
whether to pursue the claim itself or leave it to the individual
to pursue on behalf of and in the name of the government.
Id. § 3730(b)(4). At that point, the government can intervene
in the suit only for “good cause.” Id. § 3730(c)(3). But the
private plaintiff also cannot dismiss the suit without the
consent of the government. Id. § 3730(b)(1).




                               25
(Answering Br. at 36.) We disagree. To begin with, there is a
split of authority on whether qui tam suits against States are
barred by the Eleventh Amendment. Compare, e.g., United
States ex rel. Milam, 961 F.2d at 50 (allowing qui tam suits to
proceed based on that court’s view that the United States was
the “real party in interest”), with United States ex rel. Foulds,
171 F.3d at 289, 292-94 (concluding that qui tam suits are
barred by the Eleventh Amendment, based on Blatchford).
While we take no position on that question now, even the cases
upholding qui tam suits are of little help to PennEast. As New
Jersey highlights, courts upheld suits under the FCA because
the suits are brought “in the name of the Government” based
on “false claims submitted to the government”; the federal
government receives most of any amount recovered; it can
intervene in the suit after it has begun; and the case cannot be
settled or voluntarily dismissed without the government’s
consent. United States ex rel. Milam, 961 F.2d at 48-49
(citations omitted). None of that is true here: PennEast filed
suit in its own name; PennEast will gain title to the land; there
is no special statutory mechanism for the federal government
to intervene in NGA condemnation actions; and PennEast
maintains sole control over the suits. Most importantly, while
the Supreme Court has “express[ed] no view on the question
whether an action in federal court by a qui tam relator against
a State would run afoul of the Eleventh Amendment,” it has
noted “there is ‘a serious doubt’ on that score.” Vt. Agency of
Nat. Res. v. United States ex rel. Stevens, 529 U.S. 765, 787
(2000) (quoting Ashwander v. TVA, 297 U.S. 288, 348 (1936)
(Brandeis, J., concurring)). Accordingly, the attempted
analogy to qui tam suits falls far short of supporting PennEast’s
broad delegation theory.




                               26
       PennEast is also incorrect that New Jersey’s sovereign
immunity simply “does not apply” in condemnation actions
because they are in rem proceedings. (Answering Br. at 48.)
The cases PennEast cites are confined – by their terms – to the
specialized areas of bankruptcy and admiralty law. See Tenn.
Student Assistance Corp. v. Hood, 541 U.S. 440, 445, 450
(2004) (concluding “a bankruptcy court’s discharge of a
student loan debt does not implicate a State’s Eleventh
Amendment immunity” because “the bankruptcy court’s
jurisdiction is premised on the res, not on the persona”);
California v. Deep Sea Res., 523 U.S. 491, 506 (1998)
(“Although the Eleventh Amendment bars federal jurisdiction
over general title disputes relating to state property interests, it
does not necessarily follow that it applies to in rem admiralty
actions, or that in such actions, federal courts may not exercise
jurisdiction over property that the State does not actually
possess.” (emphases added)).17 In contrast, the Supreme Court
has made clear that the general rule is “[a] federal court cannot
summon a State before it in a private action seeking to divest




       17
         Moreover, States can assert their sovereign immunity
in in rem admiralty proceedings, when the State possesses the
res. See Aqua Log, Inc. v. Georgia, 594 F.3d 1330, 1334 (11th
Cir. 2010) (“In Deep Sea Research, the Supreme Court
reaffirmed the vitality of a series of cases dating back to the
nineteenth century that hold a government can assert sovereign
immunity in an in rem admiralty proceeding only when it is in
possession of the res.”). Here, of course, New Jersey possesses
the property interests PennEast is seeking to condemn, so
PennEast’s argument is wholly unsupported.




                                27
the State of a property interest.”18 Idaho v. Coeur d’Alene
Tribe of Idaho, 521 U.S. 261, 289 (1997) (O’Connor, J.,
concurring). And the Supreme Court has consistently
recognized that sovereigns can assert their immunity in in rem
proceedings in which they own property. Cf. Minnesota v.
United States, 305 U.S. 382, 386-87 (1939); see also Fla. Dep’t
of State v. Treasure Salvors, Inc., 458 U.S. 670, 699 (1982)

       18
          PennEast argues that Coeur d’Alene, in which the
Supreme Court held that a tribe’s suit was barred by Eleventh
Amendment immunity, does not show New Jersey is entitled
to sovereign immunity because, in Coeur d’Alene, a state
forum was available, the tribe was effectively seeking a
“determination that the lands in question are not even within
the regulatory jurisdiction of the State[,]” and submerged lands
were at issue, a “unique” type of property under the law.
(Answering Br. at 39 (quoting Coeur d’Alene, 521 U.S. at 282-
83).) But those facts were only important for determining
whether the tribe could bring suit pursuant to Ex parte Young,
209 U.S. at 155-56, which allows suits against state officials
for injunctive relief. Coeur d’Alene, 521 U.S. at 281-83. The
facts PennEast relies on had nothing to do with the general rule
that the Eleventh Amendment applies when a State’s property
is at issue. See Coeur d’Alene, 521 U.S. at 281-82 (“It is
common ground between the parties … that the Tribe could not
maintain a quiet title suit against Idaho in federal court, absent
the State’s consent. The Eleventh Amendment would bar it.);
id. at 289 (“The Tribe could not maintain a quiet title action in
federal court without the State’s consent, and for good reason:
A federal court cannot summon a State before it in a private
action seeking to divest the State of a property interest.”
(O’Connor, J., concurring)).




                               28
(plurality). New Jersey’s sovereign immunity remains very
much a concern in these in rem proceedings.19

       19
           The only support for PennEast’s position is Islander
East Pipeline Co. v. Algonquin Gas Transmission Co., 102
FERC ¶ 61054 (Jan. 17, 2003). In that final order, FERC
concluded that the Eleventh Amendment “has no significance”
for condemnation actions under the NGA because those suits
are not “suit[s] in law or equity” against a State. Id. ¶ 61132.
FERC’s conclusion is an outlier and one that was reached with
little, if any, analysis. More importantly, it is flatly wrong.
FERC did not deign to explain what type of suit a
condemnation action under the NGA is, if not a suit at law or
equity. And the drafters of the Eleventh Amendment
evidentially meant that term to be all-encompassing. See
Alden, 527 U.S. at 721 (“Each House spent but a single day
discussing the [Eleventh] Amendment, and the vote in each
House was close to unanimous. All attempts to weaken the
Amendment were defeated.” (citations omitted)); see also id.
at 722 (“The text and history of the Eleventh Amendment also
suggest that Congress acted not to change but to restore the
original constitutional design. Although earlier drafts of the
Amendment had been phrased as express limits on the judicial
power granted in Article III, the adopted text addressed the
proper interpretation of that provision of the original
Constitution[.]” (citations omitted)).         In any event,
condemnation suits have historically been understood as suits
in law. See City of Monterey v. Del Monte Dunes at Monterey,
Ltd., 526 U.S. 687, 710 (1999) (“Just compensation [for a
taking] … differs from equitable restitution…. As its name
suggests, … just compensation is, like ordinary money
damages, a compensatory remedy.”); Kohl, 91 U.S. at 376
(“The right of eminent domain always was a right at common




                              29
                               C

        Like the Supreme Court, our sister circuits, and the
district court in Sabine, we are thus left in deep doubt that the
United States can delegate its exemption from state sovereign
immunity to private parties. But we need not definitively
resolve that question today because, even accepting the
“strange notion” that the federal government can delegate its
exemption from Eleventh Amendment immunity, Blatchford,
501 U.S. at 786, nothing in the NGA indicates that Congress
intended to do so. “As a first inquiry, we must avoid deciding
a constitutional question if the case may be disposed of on
some other basis.” Doe v. Pa. Bd. of Prob. & Parole, 513 F.3d
95, 102 (3d Cir. 2008).

        Recall that congressional intent to abrogate state
sovereign immunity must be “unmistakably clear in the
language of the statute.” Blatchford, 501 U.S. at 786 (citation
omitted); see also United States v. Carmack, 329 U.S. 230, 243
n.13 (1946) (explaining that statutes granting eminent domain
power to non-governmental actors “do not include sovereign
powers greater than those expressed or necessarily implied,
especially against others exercising equal or greater public
powers” and that “[i]n such cases the absence of an express
grant of superiority over conflicting public uses reflects an
absence of such superiority”). If delegation were a possibility,
one would think some similar clarity would be in order. But
the NGA does not even mention the Eleventh Amendment or
state sovereign immunity. Nor does it reference “delegating”
the federal government’s ability to sue the States. It does not


law.”). We are therefore unpersuaded by FERC’s decision and
owe it no deference.




                               30
refer to the States at all. If Congress had intended to delegate
the federal government’s exemption from sovereign immunity,
it would certainly have spoken much more clearly. Cf.
Dellmuth, 491 U.S. at 232 (rejecting the argument that a
statute’s frequent references to the States were clear enough to
abrogate sovereign immunity); Guerrero-Sanchez v. Warden
York Cty. Prison, 905 F.3d 208, 223 (3d Cir. 2018) (explaining
courts must “assume that Congress does not intend to pass
unconstitutional laws” given the “cardinal principle of
statutory interpretation that when an Act of Congress raises a
serious doubt as to its constitutionality, courts will first
ascertain whether a construction of the statute is fairly possible
by which the question may be avoided” (citation and
alterations omitted)). And while the NGA confers jurisdiction
where the amount in controversy exceeds $3,000, “it would be
quite a leap” to infer from that “grant of jurisdiction the
delegation of the federal government’s exemption from the
Eleventh Amendment.” Sabine, 327 F.R.D. at 141. In short,
nothing in the text of the statute even “remotely impl[ies]
delegation[.]” Blatchford, 501 U.S. at 786.

        Despite that, PennEast contends that, because the NGA
does not differentiate between privately held and State-owned
property, Congress intended to make all property subject to a
Certificate-holder’s right of eminent domain. The company
also argues that the NGA is best understood in light of its
legislative history and purpose, as well as by comparing the
NGA to two other condemnation statues, both of which include
explicit carve-outs for property owned by States. Whatever the
force of those arguments – and it is slight, at best20 – it does not

       20
        As for the legislative history, it demonstrates that
Congress intended to give gas companies the federal eminent




                                31
domain power. See S. Rep. No. 80-429, at 2-3 (1947)
(discussing need to grant natural gas companies the right of
eminent domain to ensure the construction of interstate
pipelines). But it says nothing about Congress’s intent to allow
suits against the States.
        And, as one of the amici, the Niskanen Center, argues,
the history of Eleventh Amendment jurisprudence explains the
difference in language between the NGA and the two statutes
PennEast cites, the Federal Power Act (“FPA”), 16
U.S.C. § 791a et seq., and the statute authorizing Amtrak to
exercise eminent domain over property necessary to build rail
lines, 49 U.S.C. § 24311(a) (the “Amtrak Act”). When
Congress passed the NGA and 15 U.S.C. § 717f(h), in 1938
and 1947, respectively, Congress “was legislating under the
consensus that it could not abrogate states’ Eleventh
Amendment immunity pursuant to the Commerce Clause[.]”
(Niskanen Br. at 14.) Because of that, there was no reason to
include a carve-out for State-owned property. See Union Gas,
491 U.S. at 35 (Scalia, J., concurring in part and dissenting in
part) (“It is impossible to say how many extant statutes would
have included an explicit preclusion of suits against States if it
had not been thought that such suits were automatically
barred.”).
        Then came Union Gas, which permitted Congress to
abrogate state sovereign immunity pursuant to its Commerce
powers. Id. at 23 (plurality opinion). Seven years later,
however, in Seminole Tribe, the Supreme Court overruled
Union Gas and affirmed that Congress can only abrogate state
sovereign immunity pursuant to the Fourteenth Amendment.
Seminole Tribe, 517 U.S. at 65-66.
        The FPA and Amtrak Act, however, “were enacted or
amended during [the] eight-year period” between Union Gas




                               32
change the text of the statute. In the absence of any indication
in the text of the statute that Congress intended to delegate the
federal government’s exemption from state sovereign
immunity to private gas companies, we will not assume or infer
such an intent. That is to say, we will not assume that Congress
intended – by its silence – to upend a fundamental aspect of
our constitutional design. Cf. King v. Burwell, 135 S. Ct. 2480,
2494 (2018) (rejecting a proposed interpretation of a statutory
scheme because “[i]t is implausible that Congress meant the
Act to operate in this manner”); Guerrero-Sanchez, 905 F.3d
at 223 (explaining doctrine of constitutional avoidance).
Accordingly, we hold that the NGA does not constitute a
delegation to private parties of the federal government’s
exemption from Eleventh Amendment immunity.21

                               D

       PennEast warns that our holding today will give States
unconstrained veto power over interstate pipelines, causing the
industry and interstate gas pipelines to grind to a halt – the
precise outcome Congress sought to avoid in enacting the
NGA. We are not insensitive to those concerns and recognize
that our holding may disrupt how the natural gas industry,


and Seminole Tribe, a time during which Congress was careful
to address state sovereign immunity when drafting legislation.
(Reply Br. at 12.) Given that context, the lack of similar
language in the NGA is not as persuasive of PennEast’s point
as the company would like.
       21
          Because we hold that New Jersey is entitled to
Eleventh Amendment immunity from these suits, we need not
address the State’s alternative arguments.




                               33
which has used the NGA to construct interstate pipelines over
State-owned land for the past eighty years, operates.

        But our holding should not be misunderstood. Interstate
gas pipelines can still proceed. New Jersey is in effect asking
for an accountable federal official to file the necessary
condemnation actions and then transfer the property to the
natural gas company. Cf. Kelo v. City of New London, 545 U.S.
469, 480 (2005) (discussing how broadly the Supreme Court
has defined “public purpose” under the Takings Clause).
Whether, from a policy standpoint, that is or is not the best
solution to the practical problem PennEast points to is not our
call to make. We simply note that there is a work-around.

        PennEast protests that, because the NGA does not
provide for FERC or the federal government to condemn the
necessary properties, the federal government cannot do so. But
one has to have a power to be able to delegate it, so it seems
odd to say that the federal government lacks the power to
condemn state property for the construction and operation of
interstate gas pipelines under the NGA. In any event, even if
the federal government needs a different statutory
authorization to condemn property for pipelines, that is an
issue for Congress, not a reason to disregard sovereign
immunity. To be sure, such a change would alter how the
natural gas industry has operated for some time. But that is
what the Eleventh Amendment demands.

IV.   CONCLUSION

       Accordingly, we will vacate the District Court’s order
insofar as it condemns New Jersey’s property interests and
grants preliminary injunctive relief with respect to those




                              34
interests, and we will remand for dismissal of claims against
the State.




                             35